Citation Nr: 0944386	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-38 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder.

2.  Entitlement to an initial compensable rating prior to 
October 1, 2008 and in excess of 20 percent since October 1, 
2008 for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. V. B.

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to August 
2007.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada that, in part, granted service 
connection for posttraumatic stress disorder (PTSD) and 
degenerative disc disease of the cervical spine and assigned 
a 30 percent and 0 percent rating, respectively, both 
effective September 1, 2007.  The Veteran perfected an appeal 
for higher ratings for both disabilities.

In a March 2009 rating decision, the RO increased the rating 
for the cervical spine disability to 20 percent, effective 
October 1, 2008.  As higher ratings are available for this 
disability prior to and since that date, the claim remained 
before the Board and is recharacterized as stated on the 
title page.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In March 2009, the Veteran and his VA treating physician 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO; a transcript of that hearing is of 
record.   

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the March 26, 2009 Board hearing, the Veteran withdrew 
his claim for an initial compensable rating prior to October 
1, 2008 and in excess of 20 percent since October 1, 2008 for 
degenerative disc disease of the cervical spine.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran of the issue of entitlement to an initial compensable 
rating prior to October 1, 2008 and in excess of 20 percent 
since October 1, 2008 for degenerative disc disease of the 
cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, during the March 26, 2009 Board hearing, the 
Veteran withdrew his claim for an initial compensable rating 
prior to October 1, 2008 and in excess of 20 percent since 
October 1, 2008 for degenerative disc disease of the cervical 
spine.  Later that day, the Veteran's representative 
submitted a written statement reflecting the Veteran's desire 
to withdraw the claim.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration for this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of this issue and it is dismissed.


ORDER

The appeal for an initial compensable rating prior to October 
1, 2008 and in excess of 20 percent since October 1, 2008 for 
degenerative disc disease of the cervical spine is dismissed.


REMAND

The Veteran's PTSD has been evaluated based in large part on 
a March 2008 VA examination report.  During the hearing, the 
Veteran's VA treating psychiatrist expressed his belief that, 
at the time of that examination, the Veteran was seen in a 
better light than his actual condition warrants.  Moreover, 
both the psychiatrist and the Veteran described symptoms that 
were either not present or were worse than reported at that 
examination.  In addition, the record reflects that the 
Veteran is being treated at the Reno VA Medical Center (VAMC) 
and Fallon Community Based Outpatient Clinic (CBOC).  Thus, 
additional development is warranted to obtain a new VA 
examination and to obtain the most current VA medical 
records, pursuant to 38 C.F.R. §3.159(c)(2) (2009).

Also during the hearing, the Veteran's representative noted 
that the Veteran had participated in a VA vocational 
rehabilitation program, and the Veteran indicated that he had 
experienced difficulty with classmates.  However, no VA 
vocational rehabilitation folder has been forwarded to the 
Board.  On remand, the RO should associate with the claims 
file the Veteran's vocational rehabilitation records or 
folder, pursuant to 38 C.F.R. §3.159(c)(2).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of 
treatment for the Veteran's PTSD from the 
Reno VAMC and Fallon CBOC since February 
2009, pursuant to 38 C.F.R. § 3.159(c)(2).

2.  Obtain any vocational rehabilitation 
records or folder, pursuant to 38 C.F.R. § 
3.159(c)(2).

3.  Schedule the Veteran for a VA mental 
health examination to determine the 
severity of his PTSD.  His claims file 
should be available to the examiner and 
reviewed in conjunction with the 
examination.  

The report should set forth all objective 
findings regarding PTSD, particularly the 
current severity of symptoms.  The 
examiner is asked to consider the 
testimony of the Veteran's VA treating 
physician.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and afforded the 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


